DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Response to Amendment
	The amendment filed 02/16/2021 has been entered.  Claims 64-65, 67-81, 111-116, and 119-123 remain pending.  Claims 69-81 and 111-116 were previously withdrawn.
	The previous rejection of claims 64-65, 67-68, 119-120, and 123 under 35 USC 102(a)(1) as being anticipated by Larichev (US 2015/0112095) is withdrawn in light of Applicant’s amendment.

Claim Objections
Claim 120 is objected to because of the following informalities:  The status identifier for claim 120 is “new” but should by “previously presented”.  Furthermore, claim 120 does not end with a period.  Appropriate correction is required.
Claims 121-122 are objected to because of the following informalities:  both of the claims 121-122 do not end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 122 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant states that [0134-0135] of the original specification provides support for the structures of R1.  However, two of the structures are not in either of these paragraphs:

    PNG
    media_image1.png
    143
    165
    media_image1.png
    Greyscale
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites the limitation "the base catalyst" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unknown whether the base catalyst is the same as M+B-.  It is suggested that the terminology be consistent.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that the two structures not present in the original specification [0134] vary in only minor ways (page 8) is not persuasive.  What the Applicant considers minor differences varies greatly for R1.  When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  See MPEP § 2131.02 (III). Considering the genus of R1 which is a saturated, branched, or unbranched, substituted or unsubstituted alkyl group, cyclic alkyl group, or heterocyclic group having one to about 12 carbon atoms, and includes 0 to 6 ether linkages, ester linkages, or aryl groups, one of ordinary skill in the art would not easily envisage the two structures presented in claim 122 and not present in [0134] of the original specification.  Therefore, the original specification does not provide support for the two structures of R1 in claim 22 not present in the original specification.       
B) Applicant’s argument that amended claim 64 and amended claim 68, from which claim 67 depends, to support antecedent basis for claim 67 (page 9) is not persuasive.  Claim 67 .  

Allowable Subject Matter
Claims 64-65, 68, 119-120, and 123 are allowed.
Claim 67 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 121 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Larichev (US 2015/0112095 A1) does not teach or suggest .


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  de Groot et al., “Synthesis of 18F-Fluoroalkyl-b-Glucosides and Their Evaluation as Tracers for Sodium-Dependent Glucose Transporters”, Journal of Nuclear Medicine (2003), 44(12), 1973-1981.

Turkman et al. (WO 2012/116196 A2) teaches substituted lactosyl compounds.
Collet et al. “Diasteroselective Synthesis of new O-alkylated and C-branched inositols and their corresponding fluoro analogues”, Beilstein Journal of Organic Chemistry (2016), 12, 353-361.  
Uenoyama et al. (WO 2011/016492 A1) teaches a fluorine-containing adamantine derivative.
Gregorio et al. (US 5,011,979) teaches a process for preparing methacrylates of fluorinated alcohols.
Braun  et al. (WO 2012/107438 A1) teach a process for the manufacture of fluoromethoxymalonic acid derivatives.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767